DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Introduction
This is a final Office Action in response to Applicant’s communications received on March 22, 2022. Claim 20 has been amended, Claims 1-19 have been cancelled, and claims 21-39 have been added.  
Currently claims 20-39 are pending, and Claims 20, 24 and 31 are independent.

Election/Restrictions
Applicant’s amendment to claim 20 and canceling claims 1-19 in the reply filed on March 22, 2022 is acknowledged. Because Applicant did not distinctly and specifically point out any error in the restriction requirement, Examiner assumed that Applicant’s election of claim 20 without traverse (MPEP § 818.03(a)).


Response to Amendments
Applicant’s amendments necessitated the new ground(s) of rejection in this Office Action. 
The 35 U.S.C. § 112(a) rejection to claim 20 as set forth in the previous Office Action is withdrawn in response to Applicant’s amendments.
The 35 U.S.C. § 112(f) claim interpretation and 35 U.S.C. § 112(b) rejection to claim 20 are withdrawn in response to Application’s amendments.  
Applicant’s amendments to claim 20 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claim 20-39 has been maintained.

Response to Arguments
Applicant’s arguments filed on March 22, 2022 have been fully considered but are not persuasive. 
In the Remarks on page 10, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that claim 20 does not recite concepts that can be performed in the human mind. For example, “accessing, over one or more communication networks, an electronic reference at a content server” cannot be performed solely in the human mind. Similarly, “identifying a modification to metadata [that impacts the functioning of the of the enterprise resource system of the electronic reference”, “storing, at a data store, a change memo”, and “approving a communication component…in response to tracking a status of the change memo” cannot be performed solely in the human mind.  
In response to Applicant’s argument, the Examiner respectfully disagrees. The steps of accessing an electronic reference (e.g., web page) at a content server and storing a change memo are no more than generic computer functions for data gathering/retrieving and data storing. For example, the claim encompasses a person manually reading the electronic reference (e.g., web page) to identify any changes such as legal requirement or guideline in each web page by comparing a current version with a previous version, and record the change memo can be performed in the mind, or by a human using a pen and paper. The mere nominal recitation of at least one processor does not take the claim limitations out of the mental processes grouping.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681 1701 (Fed. Cir. 2015) (Storing and retrieving information in memory). 


In the Remarks on page 10, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that any purported mental processes recited are directed to a practical application of improved storage and retrieval of a change memo in a database that further facilitates improvements to updating an enterprise resource system.
In response to Applicant’s argument, the Examiner respectfully disagrees. In order to integrate the mental processes into a practical application, the claim must include additional elements that improves the functioning of a computer or any other technology or technical field (see MPEP 2106.05(a)). Here, the claim recites the additional elements include “at least one processor”, “at least one computer-readable storage medium”, “a change identification component that accesses, over one or more communication network, an electronic reference at a content host”, “a data store storing a plurality of change memo”, and “a communications component that instructs an update” are no more than a generic computer components (including hardware and software) for performing generic computer functions including receiving, storing, displaying and transmitting information over a network. These additional elements, whether considered individually or in an ordered combination, may only improve the business process speed and accuracy from conventional methods, rather than an improvement to the functioning of a computer self. 
Further, Applicant’s claim 20 is not similar the claims in Enfish. In Enfish, the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data. Enfish, 822 F.3d at 1335–36; see Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer).  Indeed, Applicant points out that in Enfish, the court evaluated the patent eligibility of claims related to a self-referential database, and the court concluded the claims were directed to an improvement to computer functionality based on the specification’s discussion of the way the computer stores and retrieves data in memory in combination with a specific data structure. See Remarks at 10.  However, Applicant fails to point out anything similar feature in the Specification that indicates a data structure is organized in a specific way that provides an improvement in computer functionality. While the claimed system and method certainly purport to accelerate the process of identifying change memo data, the speed increase comes from the capabilities of a general-purpose computer, rather than the patented method itself. See Bancorp Servs., L.L. C. v. Sun Life Assurance Co. of Can. (US.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) ("[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.").



In the Remarks on page 12, Applicant argues that Kennis fails to teach: storing, at a data store, a change memo for the modification impacting the functioning of the enterprise resource system, the change memo comprising: a first entry…, and a second entry….    
In response to Applicant’s argument, the Examiner respectfully disagrees. As the Specification described: a change memo is created as a record of the change; the term “change memo” refers as a record that stores information regarding a change identified in an electronic reference (see Abstract, ¶ 6 and ¶ 31). Kennis discloses a policy compliance monitoring system operative to determine exceptions related to policies and electronic transactions of the enterprise from various data source, and reporting violations or deviations from the established policies and procedures (see Abstract, ¶ 9, ¶ 12); the TIM system monitoring electronic transactions to detect change of a vendor’s bank account; the data relating to this change will be stored in the ERP database; and information indicating changes to entities is provided in the form of an audit log will be stored in an audit log table in the ERP database (see ¶ 366-367).  Kennis further discloses data corresponding to the various transactions generated by the responsible and monitored ERP system are: (1) extracted from the data source in which electronic transaction representing these business activities are stored, (3) transformed by the mapper into monitoring entities, and stored the monitoring database as monitoring entities. Each transaction is identified with an entity name and associated with metadata including a timestamp, actor (person who made the change), and revision number, to facilitate tracking and comparison of entities representing such transactions historically and comparatively in the event that changes are made in violations of the enterprise policy (see ¶ 272); If a change log approach is used for information from the ERP database, which often records individual field updates in ERP databases as separate entities, changes to a particular entity that occurred within the same transaction (as determined by the change time and actor ID) are combined into a new version (see ¶ 277-278). Example of log record can be seen on Figs. 15-16, 25 and 27-28. Thus, Kennis suggests at least storing record relating to a change log in the ERP database (data store), and the change log comprising (1) the same transaction are combined into a new version, (2) the transaction with an entity name and associated metadata including a timestamp, actor, and revision number.
 In addition, the limitation of “the change memo comprising: a first entry…and a second entry…” is directed to nonfunctional descriptive material as it only describes the type of information in the change memo, while the type of information is not used to perform any of the recited method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 25 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The added subject matter which is not in the original specification is as follows:
Claims 25 and 35 recite the limitations “wherein the modification to the metadata is identified based on conflicting versions of metadata”. The newly added limitations appear to constitute new matter. Applicant did not point out, nor was Examiner able to fine, any support for these newly added limitations in the specification as originally filed. Applicant is required to cancel the new matter throughout the application in the reply to this Office Action.


Claim Rejections – 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding claim 28, the phrase "may be” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture (product), or composition of matter.
In this case, claims 20-23 are directed to a system comprising at least one processor and at least one computer-readable storage medium, which falls within the statutory category of a machine. Claims 24-30 are directed to one or more non-transitory computer-readable storage media storing computer-readable instructions, which falls within the statutory category of a product. Claims 31-39 are directed to a method for reviewing change memo without tied to a particular machine for performing the steps, which falls outside of the four statutory categories. However, claims 31-39 will be included in Step 2 Analysis for the purpose of compact prosecution. 
With respect to claims 31-39, the claims are directed to non-statutory subject matter because the claims are directed to a method without tied to a particular machine in the body of the claims for performing the steps. One factor to consider when determining whether a claim recites a §101 patent eligible process is to determine if the claimed process (1) is tied to a particular machine or; (2) transforms a particular article to a different state or thing. See In re Bilski, 545 F.3d 943, 88 USPQ2d 1385 (Fed. Cir. 2008) (en banc) aff’d, Bilski v. Kappos, 561 U.S. ___, 130 S.Ct. 3218, 95 USPQ2d 1001 (U.S. 2010). (Machine-or-Transformation Test). 
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Revised Guidance), 84 Fed. Reg. 50, 54-55.
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking claims 20-23 as representative, claim 20 recites the limitations of “accessing an electronic reference at a content server (reading a web page), identifying a modification to metadata of the electronic reference that impacts the functioning of an enterprise resource system, storing a memo for the modification impacting the functioning of the enterprise resource system, and approving a communication component that instructs an update of the enterprise resource system based on the metadata associated with the electronic reference in response to tracking a status of the change memo”. The limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “at least one processor”, “at least one computer-readable storage medium”, “one or more communication networks”, “a content server”, and “a data store”, nothing in the claim element precludes the steps from practically being performed in the mind (including observation, evaluation, judgment and opinion), or by a human using a pen and paper.  For example, the claim encompasses a user manually looking at a web page to identify a modification to metadata that impacting the functioning of an enterprise resource system, and look at another (second) version of the electronic reference is also identifying the modification to the metadata impacting the functioning of the enterprise resource system, and approving an update of the enterprise system. The mere nominal recitation of a generic computer components, including “at least one processor” for “accessing, over one or more communication networks, an electronic reference at a content server”, “storing, a data store, change memos, each change memo”, do not take the claim limitation out of the mental processes grouping. See 84 Fed. Reg. 52.  The Specification describes: a user is able to compare the first version of the electronic reference with the second version of the electronic reference to determine if a change has been made, by prompting a user to perform an initial review of the change memo, and prompting a user to perform a validation review of the change memo, providing a notification to one or more users of a development team that the change memo has been approved for developing and implementing an update to the ERP system. See ¶ 36. An example of a case identifying a concept relating to identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017). The court determined that these claims were directed to the concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work. Further, the dependent claims 21-23 recite limitations, “the electronic reference is associated with a URL, providing a selectable option, accessing the electronic reference is in response to a predetermined configurable routine, the electronic reference comprises a data feed, and the electronic reference comprises receiving the data feed”, merely describing the characteristics of the electronic reference, which are also part of the abstract idea. Accordingly, the claims recite an abstract idea, and the analysis proceed to Prong Two.
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 20 recites the additional elements of “at least one processor”, “at least one computer-readable storage medium”, “one or more communication networks”, “a content server”, and “a data store”. These additional elements are no more than  generic computer components (including hardware and software) for performing generic computer functions including receiving, storing, displaying and transmitting information over a network. Therefore, nothing in the claims integrate the judicial exception into a practical application because none of these elements, whether considered individually or in combination, reflects an improvement to the functioning of the computer itself, or another technology or technical field. In order for a claim to integrate the exception into a practical application, the additional claimed elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)). See Revised Guidance; or at least the result of the abstract idea can cause some physical action to an additional element. See claim 2 of Example 45 (sending controls to the injection molding apparatus to inject uncured polyurethane into the mode); or claim 2 of Example 46 (automatically sending a control signal to the feed dispenser to dispense a therapeutically effective amount of supplemental salt and minerals mixed with feed when the analysis results for the animal indicate that the animal is exhibiting an aberrant behavioral pattern indicative of grass tetany); but not any generic computer functions such as sending a signal to a computer printer for printing a document. Accordingly, the claims are directed to an abstract idea, the analysis proceed to Step 2B.
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
Beyond the abstract idea, claim 20 recites the additional elements of “at least one processor”, “at least one computer-readable storage medium”, “one or more communication networks”, “a content server”, and “a data store”. The specification discloses these additional elements at a high level of generality that simply invoke as tools for data communication and data presentation. There additional elements are no more than generic computer for performing generic computer functions including receiving, storing, displaying and transmitting information over a network, at best, the computer may perform the steps of accessing (retrieving), over one or more communication networks, an electronic reference (web page) at a content server, storing change memo in a database, transmitting information over a communication network. However, these generic computer functions have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at a1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Storing and retrieving (accessing) information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition)). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions do not amount to “significantly more” than the abstract idea because nothing in the claims that (1) effects any improvements to the functioning of a computer itself, or effect an improvement to another technology or technical field; (2) applies or uses of, a particular machine (MPEP 2106.05(b)); (3) effects a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); nor (4) provides other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e). 
For the foregoing reasons, claims 20-23 cover subject matter that is judicially-excepted from patent eligibility under § 101 as discussed above, the other claims—product claims 24-30 and method claims 31-39 parallel claims 20-23—similarly cover claimed subject matter that is judicially excepted from patent eligibility under § 101. 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless —
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of the application for patent in the united.

Claims  20-24, 26-34 and 36-39 are rejected under 35 U.S.C. 102(b) as being anticipated by Kennis et al., (US 2006/0212486, hereinafter: Kennis)

Regarding claim 20, Kennis discloses a computerized system comprising: 
at least one processor (see Fig. 1, #111a-n; ¶ 180-181); and
at least one computer-readable storage medium storing computer-useable instructions (see ¶ 177: a computer-readable media for carrying computer-executable instructions) that, when executed by the at least one processor (see Fig. 110; ¶ 180-181), cause the computerized system to perform operations comprising; 
accessing, over one or more communication networks (see ¶ 178: information is transferred over a network or other communications connection), an electronic reference at a content server (see ¶ 29, ¶ 35, ¶ 178,  ¶ 193-194: describes data logs are created in the ERP database in the form of records indicating the change within the ERP data; the extractor is operative to access and retrieve information from the external data source via a network; access information in the external data stores may require enterprise policies to provide certain integrity checks; ¶ 198-199, ¶ 253, ¶ 294); 
identifying a modification to metadata of the electronic reference, the modification impacting the functioning of an enterprise resource system (see ¶ 18-20: information identifying a data source containing information for utilization in the policy compliance monitoring system; the metadata comprises revision information that allows comparison different revisions of an entity over a period of time; Abstract; Fig. 28; ¶ 24-26, ¶ 233-234; ¶ 254-255, ¶ 270, ¶ 358-360); 
storing, at a data store (see Fig. 1, # 121a-n, # 165, # 175; Fig. 5, # 175; ), a change memo for the modification impacting the functioning of the enterprise resource system (see ¶ 366-367: information indicating changes to entities is provided in the form of an audit log and stored in an audit log table in the ERP database), the change memo comprising: 
a first entry incorporating a digital reproduction of the electronic reference capturing the metadata prior to the modification (see ¶ 277-279: changes to a particular entity that occurred within the same transaction (as determined by the change time and actor ID) are combined into a new version; Fig. 27-28; ¶ 43, ¶ 59, ¶ 104-105, ¶ 187, ¶ 214-215, ¶ 219, ¶ 222-223, ¶ 242, ¶ 255; ¶ 264-267); and
 a second entry for the electronic reference identifying the modification to the metadata impacting the functioning of the enterprise resource system (see  ¶ 272: each transaction is identified with an entity name (e.g., vendor account creation activity) and associated with metadata including a timestamp, actor and revision number are tracked are compared in the event that changes are made in violations of enterprise policy; ¶ 10, ¶ 194, ¶ 201, ¶ 283-284, ¶ 295, ¶ 305-306 and ¶ 368), and  Page 39 of 41 
approving 8956598 via communications component that instructs an update of the enterprise resource system based on the metadata associated with the electronic reference in response to tracking a status of the change memo, the approval based on the modification impacting the functioning of the enterprise resource system (see ¶ 213: the types of changes requires supervisory permission and auditable record; and ¶ 341: a case typically comprises a plurality of exceptions with status related to such exceptions to permit the enterprise to monitor and control its business processes; ¶ 19-21, ¶ 43, ¶ 138, ¶ 234, ¶ 264, ¶ 272, ¶ 294 and ¶ 306).

Regarding claim 21, Kennis discloses the computerized system of claim 20, wherein the electronic reference is associated with a first uniform resource locator (URL), and further comprising providing a selectable option to add a third entry associated with a second URL and a frequency (see Fig. 35; ¶ 348: double-clicking on exception 3504 (associated with a URL) to display the selectable options 3515 for adding entry 3508 as shown Fig. 35).  

Regarding claim 22, Kennis discloses the computerized system of claim 20, wherein accessing the electronic reference is in response to a predetermined configurable routine (see ¶ 230-235: program functions or routines provided for configuration of the extractor, mapper, CORE, analysis and reporting functions).  

Regarding claim 23, Kennis discloses the computerized system of claim 20, wherein the electronic reference comprises a data feed, and wherein accessing the electronic reference comprises receiving the data feed (see ¶ 262: data is received by initializing a connection to the data source (feed) and followed by querying the selected rows; ¶ 267).  

Regarding claim 24, Kennis discloses one or more non-transitory computer-readable storage media storing computer-useable instructions (see ¶ 177: a computer-readable media for carrying computer-executable instructions) that, when executed by one or more computing devices (see Fig. 110; ¶ 180-181), cause the one or more computing devices to perform a method comprising: 
accessing, over one or more communication networks (see ¶ 178: information is transferred over a network or other communications connection), an electronic reference at a content server (see ¶ 178: information is transferred over a network or other communications connection) to identify a modification to metadata impacting the functioning of an enterprise resource system (see ¶ 18-20: information identifying a data source containing information for utilization in the policy compliance monitoring system; the metadata comprises revision information that allows comparison different revisions of an entity over a period of time; Abstract; Fig. 28; ¶ 24-26, ¶ 233-234; ¶ 254-255, ¶ 270, ¶ 358-360); Page 3 of 17Application No. 16/146,341Attorney Docket No.: 38851.317821 Response Filed: 03/22/2022 Reply to Office Action of: 12/22/2021 
storing, at a data store (see Fig. 1, # 121a-n, # 165, # 175; Fig. 5, # 175), a change memo generated by a change memo for the modification impacting the functioning of the enterprise resource system (see ¶ 366-367: information indicating changes to entities is provided in the form of an audit log and stored in an audit log table in the ERP database), the change memo comprising: 
a first entry incorporating a digital reproduction of the electronic reference capturing the metadata prior to the modification (see ¶ 277-279: changes to a particular entity that occurred within the same transaction (as determined by the change time and actor ID) are combined into a new version; Fig. 27-28; ¶ 43, ¶ 59, ¶ 104-105, ¶ 187, ¶ 214-215, ¶ 219, ¶ 222-223, ¶ 242, ¶ 255; ¶ 264-267 and); and 
a second entry for the electronic reference identifying the modification to the metadata impacting the functioning of the enterprise resource system, wherein the second entry is automatically captured and the second entry provides access to a difference report relating to the electronic reference (see  ¶ 272: each transaction is identified with an entity name (e.g., vendor account creation activity) and associated with metadata including a timestamp, actor and revision number are tracked are compared in the event that changes are made in violations of enterprise policy; ¶ 10, ¶ 194, ¶ 201, ¶ 283-284, ¶ 295, ¶ 305-306 and ¶ 368); and 
in response to tracking a status of the change memo, prompting an update of the enterprise resource system based on the metadata associated with the electronic reference, the tracked status indicating that the modification to the metadata is confirmed (see ¶ 33, ¶ 42-43, ¶ 138; ¶ 213, ¶ 219, ¶ 234, ¶ 264, ¶ 272, ¶ 294 and ¶ 306).  

Regarding claim 26, Kennis discloses the one or more non-transitory computer-readable storage media of claim 24, wherein the change memo is automatically generated in response to identifying the modification to the metadata (see ¶ 43, ¶ 190, ¶ 213-214, ¶ 255).  

Regarding claim 27, Kennis discloses the one or more non-transitory computer-readable storage media of claim 24, wherein the change memo is generated based on user input that is received subsequently to providing the electronic reference to a user (see ¶ 219, ¶ 223-226, ¶ 237).  

Regarding claim 28, Kennis discloses the one or more non-transitory computer-readable storage media of claim 24, wherein the status of the change memo may be set to one selected from the following: initial, request, discard, undocumented, future, validate, ready, addinfo, and approved (see ¶ 170, ¶ 226, ¶ 237, ¶ 246).  

Regarding claim 29, Kennis discloses the one or more non-transitory computer-readable storage media of claim 24, wherein the update to the enterprise resource system reflected in the change memo is tested in a testing environment based on one or more testing parameters that would identify whether or not the update to the enterprise resource system produces accurate results (see ¶ 25, ¶ 266-268, ¶ 282).  
Regarding claim 30, Kennis discloses the one or more non-transitory computer-readable storage media of claim 24, wherein identifying the modification to the metadata includes identifying an update to a legal requirement (see ¶ 41, ¶ 46, ¶ 54).  
Regarding claim 31, Kennis discloses a computer-implemented method comprising: 
accessing, over one or more communication networks (see ¶ 178: information is transferred over a network or other communications connection), an electronic reference (see ¶ 29, ¶ 35, ¶ 178,  ¶ 193-194: describes data logs are created in the ERP database in the form of records indicating the change within the ERP data; the extractor is operative to access and retrieve information from the external data source via a network; access information in the external data stores may require enterprise policies to provide certain integrity checks; ¶ 198-199, ¶ 253, ¶ 294) to identify a modification to metadata of the electronic reference, the modification impacting the functioning of an enterprise resource system, wherein one or more computers having access to the one or more communication networks continuously capture a plurality of versions of the electronic reference until the modification is identified (see ¶ 18-20: information identifying a data source containing information for utilization in the policy compliance monitoring system; the metadata comprises revision information that allows comparison different revisions of an entity over a period of time; Abstract; Fig. 28; ¶ 24-26, ¶ 233-234; ¶ 254-255, ¶ 270, ¶ 358-360); Page 5 of 17Application No. 16/146,341Attorney Docket No.: 38851.317821 Response Filed: 03/22/2022 Reply to Office Action of: 12/22/2021 
storing, at a data store (see Fig. 1, # 121a-n, # 165, # 175; Fig. 5, # 175), a change memo for the modification impacting the functioning of the enterprise resource system (see ¶ 366-367: information indicating changes to entities is provided in the form of an audit log and stored in an audit log table in the ERP database), the change memo comprising: 
a first entry incorporating a digital reproduction of the electronic reference from a first source capturing the metadata prior to the modification (see ¶ 277-279: changes to a particular entity that occurred within the same transaction (as determined by the change time and actor ID) are combined into a new version; Fig. 27-28; ¶ 43, ¶ 59, ¶ 104-105, ¶ 187, ¶ 214-215, ¶ 219, ¶ 222-223, ¶ 242, ¶ 255; ¶ 264-267); and 
a second entry for the electronic reference from a second source identifying the modification to the metadata impacting the functioning of the enterprise resource system (see  ¶ 272: each transaction is identified with an entity name (e.g., vendor account creation activity) and associated with metadata including a timestamp, actor and revision number are tracked are compared in the event that changes are made in violations of enterprise policy; ¶ 10, ¶ 194, ¶ 201, ¶ 283-284, ¶ 295, ¶ 305-306 and ¶ 368); 
determining a confirmation of the change memo based on the metadata associated with the electronic reference and the modification to the metadata (see ¶ 16, ¶ 198, ¶ 306); and 
approving an instruction to update the enterprise resource system based on the confirmation of the change memo (see  ¶ 272: each transaction is identified with an entity name (e.g., vendor account creation activity) and associated with metadata including a timestamp, actor and revision number are tracked are compared in the event that changes are made in violations of enterprise policy; ¶ 10, ¶ 194, ¶ 201, ¶ 283-284, ¶ 295, ¶ 305-306 and ¶ 368).  

Regarding claim 32, Kennis discloses the computer-implemented of claim 31, wherein the electronic reference from the first source is associated with a uniform resource locator (URL), and wherein the second source is an entity relevant to the modification (see Fig. 35; ¶ 348: double-clicking on exception 3504 (associated with a URL) to display the selectable options 3515 for adding entry 3508 as shown Fig. 35).  

Regarding claim 33, Kennis discloses the computer-implemented method of claim 31, wherein accessing the electronic reference from the first source is in response to a predetermined configurable routine (see ¶ 230-235: program functions or routines provided for configuration of the extractor, mapper, CORE, analysis and reporting functions).  

Regarding claim 34, Kennis discloses the computer-implemented method of claim 31, wherein the electronic reference from the first source comprises a data feed and wherein accessing the electronic reference comprises receiving the data feed (see (see ¶ 262: data is received by initializing a connection to the data source (feed) and followed by querying the selected rows; ¶ 267).  

Regarding claim 36, Kennis discloses the computer-implemented method of claim 31, wherein the change memo is automatically generated in response to identifying the modification to the metadata (see ¶ 43, ¶ 190, ¶ 213-214, ¶ 255).  
Regarding claim 37, Kennis discloses the computer-implemented method of claim 31, wherein the change memo is generated based on a user input that is received subsequently to providing the electronic reference to a user (see ¶ 233-235).  

Regarding claim 38, Kennis discloses the computer-implemented method of claim 31, wherein the change memo has a priority selected from one of the following: critical, high, medium, and low (see Fig. 40, # 4003; ¶ 161).  

Regarding claim 39, Kennis discloses the computer-implemented method of claim 31, wherein identifying the modification to the metadata includes identifying updates to a legal requirement (see ¶ 41, ¶ 46, ¶ 54).



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims  25 and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kennis et al., (US 2006/0212486, hereinafter: Kennis) as applied to claims 20-24, 26-34 and 36-39, and in view of Hopmann et al., (US 6944642, hereinafter: Hopmann).

Regarding claim 25, Kennis does not explicitly disclose the following limitations; however, Hopmann in an analogous art for detecting resource conflicts discloses the one or more non-transitory computer-readable storage media of claim 24, wherein the modification to the metadata is identified based on conflicting versions of metadata (see  Abstract; col. 10, lines 54-65).  It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the servers used in the system of Kennis to include different hosts as taught by Hopmann in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for better system performance. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Regarding claim 35, Kennis does not explicitly disclose the following limitations; however, Hopmann discloses the computer-implemented method of claim 31, wherein the modification to the metadata is identified based on conflicting versions of metadata (see  Abstract; col. 10, lines 54-65).  It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the servers used in the system of Kennis to include different hosts as taught by Hopmann in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for better system performance. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Sekiguchi (US 2009/0271355) discloses a policy change processing apparatus for controlling the process of content changes of a plurality of policies and determining whether a policy content accepted as a change target of a predetermined policy. 
Cragun et al., (US 2005/0160355) discloses method for maintaining annotations for changes source documents and updating annotation records containing the at least one annotation to reflect the one or more changes to the document.
“Optimizing the Change Management of Enterprise Resource Planning System Implementations”,  by Onur Kerimoglu and Nuri Basoglu, PICMET 2006 Proceedings, 9-13 July, Istanbul, Turkey. 
“Change Management Strategies for the Successful Implementation of Enterprise Resource Planning System”, by Trieu Thi Van Hau and Dr. Joze Kuzie, 2010 Second International Conference on Knowledge and Systems Engineering, Computer Society, IEEE, 2010.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624